IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 96-KP-00239-SCT
FREDERICK W. NOBLES, JR., a/k/a FREDDIE
NOBLES, a/k/a FREDERICK WILLIAM NOBLES, JR.,
a/k/a FREDERICK NOBLES
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                              02/15/96
TRIAL JUDGE:                                   HON. JOHN LESLIE HATCHER
COURT FROM WHICH APPEALED:                     COAHOMA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                        PRO SE
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL

                                               BY: WAYNE SNUGGS
NATURE OF THE CASE:                            CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                   AFFIRMED - 4/24/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE DAN LEE, C.J., BANKS AND ROBERTS, JJ.

     BANKS, JUSTICE, FOR THE COURT:




On January 25, 1985, Frederick W. Nobles pled guilty to aggravated assault and armed robbery as an
habitual offender, pursuant to Miss. Code Ann. § 99-19-81 (1972). He was sentenced as an habitual
offender to serve a term of twenty (20) years for the aggravated assault and thirty (30) years for the
armed robbery. Nobles was not eligible for parole. On August 18, 1995, Nobles filed a Motion to
Correct Sentence, claiming that he was illegally sentenced as an habitual offender, since the
indictment was defective on this count. The trial court denied his requested relief on February 16,
1996, finding that any claim that the indictment had been defective was waived since it was not raised
prior to the entry of the guilty plea. The court did not address Nobles' claim that he had received
ineffective assistance of counsel.
Aggrieved, Nobles presently appeals this decision on the ground that it was erroneous. He further
asserts that he is entitled to relief because he received ineffective assistance of counsel during his plea
process. Because we find that Nobles' complaint about his indictment was procedurally barred, and
because he was not prejudiced by any ineffectiveness on the part of his counsel, we affirm the
decision below and deny any further relief.

                                                    I.

Nobles first complains that, although the indictment under which he was prosecuted did contain the
words "against the peace and dignity of the state," the habitual offender portion of the indictment
appeared after this language, and was in fact on a separate page. Although Nobles admits that he was
sufficiently on notice of the charges brought against him, he claims that the indictment was fatally
defective and the trial court did not have jurisdiction, and thus he could not be lawfully held liable for
the habitual offender portion of his sentence.

Nobles correctly cites our law on the subject at hand. In Keyes v. State, 549 So. 2d 949 (Miss. 1989),
this Court stated:

     All that is required is that the accused be properly indicted as an habitual offender; that the
     prosecution prove the prior offenses by competent evidence; and that the defendant be given a
     reasonable opportunity to challenge the prosecution's proof.

Nobles also notes that the "charge must be proven as laid in the indictment." Griffin v. State, 533 So.
2d 444, 447 (Miss. 1988). To be valid, an indictment charging a defendant as an habitual offender
must apprise the defendant that the State is seeking to impose an habitual offender sentence. Dalgo v.
State, 435 So. 2d 628, 630 (Miss. 1983).

In McNeal v. State, 658 So. 2d 1345, 1350 (Miss. 1995) we specifically held that an habitual
offender charge must appear before the conclusory language "against the peace and dignity of the
state" in an indictment order to validly support a subsequent sentence. The specificity required of the
State in preparing such an indictment goes beyond mere form, it is part of the substance of the
indictment. Akins v. State, 493 So. 2d 1321, 1322 (Miss. 1986).

Although Nobles' claim would thus appear to have some merit, he has failed in this appeal to take full
stock of his situation. As the trial court noted in its denial of Nobles' Motion to Correct Sentence,
Nobles had failed to timely alert the court to the defect in the indictment. In Brandau v. State, 662
So. 2d 1051, 1054 (Miss. 1995), the Court stated that by not raising a question to the trial court
about a defect in his indictment, Brandau waived this issue on appeal:

     We hold that, the formal defect is curable by amendment. It follows, therefore, that it is subject
     to waiver for failure to demur to the indictment in accordance with our statute. Bolen v. State,
     309 So. 2d 524 (Miss. 1975); Moran v. State, 137 Miss. 435, 102 So. 388 (1925).

Since the issue was not raised by Nobles at trial level, this issue was therefore waived, as the trial
court correctly found.

                                                    II.
Nobles next argues that the trial court erred in finding that his complaint about the indictment to be
procedurally barred, since the defect gave rise to plain error. Miss. Code Ann. § 99-39-21, inter alia:
" . . . the court may upon a showing of cause and actual prejudice grant relief from the waiver."
Nobles argues that this alleged defect in the indictment affected his "fundamental rights,"
notwithstanding the fact that he concedes that he was given ample notice of the charges brought
against him. Nor does he challenge the accuracy of those charges. His complaint is merely one of a
technical defect in the wording.

In Brandau, we rejected an identical contention, stating:

     The mere fact that a procedural requirement is located in the Constitution does not necessarily
     elevate it to the status of a "fundamental right."

Brandau, at 1054.

We held the indictment defect that Nobles complains of, in which the habitual offender charge is
placed after the conclusory language "against the peace and dignity of the State," was not so
injurious as to harm a fundamental right, and thus will not give rise to plain error. In light of this
authority, Nobles' contention that the defect in his indictment gave rise to plain error is simply
incorrect, and thus unavailing.

Nobles also asserts that the trial court lacked jurisdiction to sentence him as an habitual offender,
given the defect of the indictment. He cites Smith v. State, 477 So. 2d 191, 196 (Miss. 1985) as
authority. However, in that case, the indictment was returned under a statute requiring a sentence of
seven years. Smith was erroneously sentenced under Miss. Code Ann. § 99-19-83 rather than § 99-
19-81. We reversed because of the gross disparity between the authorized sentence of seven years,
and the actual sentence of life in prison. We found this disparity to reflect sufficiently "plain error" in
sentencing, as Smith clearly had a constitutional fundamental right to his liberty after seven years that
was quite adversely affected by the sentencing court's error. Nobles similarly cites Read v. State, 430
So. 2d 832 (Miss. 1983), and Brooks v. State, 209 Miss. 150, 46 So. 2d 94 (1950).

Here, Nobles concedes that he had proper notice that he was liable as an habitual offender, and that
he was not surprised by the sentence he received. Unlike the fact pattern in Smith, the sentence that
Nobles received was properly calculated and arose under the statute that was cited in the indictment.
The trial court clearly had jurisdiction to sentence Nobles as an habitual offender, and thus this
assignment of error has no merit.

                                                    III.

Finally, Nobles argues that he was denied effective assistance of counsel within the meaning of the
Sixth Amendment of the United States Constitution. He claims that his counsel erroneously allowed
him to be illegally sentenced as an habitual offender pursuant to § 99-19-81. Nobles reminds the
Court that "[he] had the same lawyer (Tom Ross) as McNeal [whose case we reversed on this issue]
and his convictions and sentences were from the same county (Coahoma)." Thus, Nobles concludes
that Attorney Ross was unconstitutionally ineffective as his counsel, under the rule of Strickland v.
Washington, 466 U.S. 668 (1984), 80 L. Ed. 2d 674 (1984).
In response, the State notes that Nobles failed to attach an affidavit from his attorney to his brief, and
thus failed to comply with the requirements of Miss. Code Ann. § 99-39-9(1)(e)(Supp. 1995). The
State also argues that Nobles has not met the second prong of Strickland, which requires that he
demonstrate prejudice to his defense.

Although Nobles was not required to submit any affidavit from his attorney under § 99-39-9(1)(e)(1),
we agree with the State that he has not demonstrated sufficient prejudice from his attorney's failure to
timely raise the defect to prevail under Strickland. To reiterate, Nobles has admitted having notice of
the charge, admitted that he was not surprised to receive the sentence that he was given, and has set
forth no claim that the defect interfered with his ability to defend himself against the charges. Thus,
we conclude that he has not demonstrated any prejudice from his attorney's failure to object to the
form of his indictment.

                                            CONCLUSION

There being no merit to any of the issues raised in this petition, the judgment below is affirmed and
Nobles further request for relief is denied.

DENIAL OF POST-CONVICTION RELIEF AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., PITTMAN, McRAE, ROBERTS, SMITH AND
MILLS, JJ., CONCUR.


1. Mississippi Code Annotated § 99-39-9(1)(e) requires that post-conviction petitioners attach
affidavits from "witnesses who will testify," which does not necessarily include counsel.